Case 1:18-cv-23788-RNS Document 129 Entered on FLSD Docket 11/26/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                CASE NO: 1:18-cv-23788-RNS/LFL

  MICHELE GILLEN,

           Plaintiff,

  v.

  CBS TELEVISION STATIONS INC.,
  WFOR-TV, WBFS-TV, and
  CBS BROADCASTING INC.,

        Defendants.
  _____________________________________/

                                    NOTICE OF RESOLUTION

           Plaintiff Michele Gillen and Defendants CBS Television Stations Inc., WFOR-TV, WBFS-

  TV and CBS Broadcasting Inc., by and through their respective counsel, hereby notify the Court

  that the parties have resolved this action and will file the appropriate dismissal documents with the

  Court.




  50898271;2
Case 1:18-cv-23788-RNS Document 129 Entered on FLSD Docket 11/26/2019 Page 2 of 2



  Dated: November 26, 2019

   Respectfully submitted,

   NAPOLI SHKOLNIK PLLC                     AKERMAN LLP

   By: /s/ Hunter J. Shkolnik_________      By: /s/ Michael C. Marsh
   Hunter J. Shkolnik                       Michael C. Marsh (Fla. Bar No. 072796)
   hunter@napolilaw.com                     Email: michael.marsh@akerman.com
   Louise R. Caro                           Ryan Roman (Fla. Bar No. 25509)
   lcaro@napolilaw.com                      Email: ryan.roman@akerman.com
   jpino@napolilaw.com                      Donnie M. King (Fla. Bar No. 101386)
   2665 South Bayshore Drive, Suite 220     Email: donnie.king@akerman.com
   Coconut Grove, Florida 33133             Octavia M. Green (Fla. Bar No. 119179)
   Telephone: (786) 837-5442                Email: octavia.green@akerman.com
   Facsimile: (786) 441-2140                Chanelle Artiles (Fla. Bar No. 1006402)
                                            Email: chanelle.artiles@akerman.com
   Attorneys for Plaintiff Michele Gillen   98 Southeast Seventh Street
                                            Suite 1100
                                            Miami, Florida 33131
                                            Phone: (305) 374-5600
                                            Fax: (305) 374-5095

                                            Attorneys for Defendants CBS Television
                                            Stations Inc., WFOR-TV, WBFS-TV and
                                            CBS Broadcasting Inc.




                                             2

  50898271;2
